DETAILED ACTION
This Action is responsive to the communication filed on 05/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites the limitation "the metal element and the oxygen" (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0108173), in view of Oh (CN 110168755 A).

Regarding claim 1, Kim (see, e.g., FIG. 3, FIG. 10B) discloses a light-emitting device, comprising:
a substrate 110, comprising a sidewall, a first top surface e.g., top surface of 110 occupied by 140 and a second top surface e.g., exposed top surface of 110, wherein the second top surface e.g., exposed top surface of 110 is closer to the sidewall of the substrate 110 than the first top surface e.g., top surface of 110 occupied by 140 to the sidewall of the substrate 110 (see FIG. 3; Para 0094, Para 0096);
a semiconductor stack 120 formed on the substrate 110, the semiconductor stack 120 comprising a first semiconductor layer 121, an active layer 123 and a second semiconductor layer 125 (Para 0094, Para 0096, Para 0100);
a dicing street L1 surrounding the semiconductor stack 120 and exposing e.g., from the semiconductor stack 120 the first top surface e.g., top surface of 110 occupied by 140 and the second top surface e.g., exposed top surface of 110 of the substrate 110 (Para 0138);
a protective layer 141 covering the semiconductor stack 120 (Para 0108);
a reflective layer 143 comprising a Distributed Bragg Reflector structure, covering the protective layer 141 (Para 0108); and
wherein the second top surface e.g., exposed top surface of 110 of the substrate 110 is not covered by the protective layer 141, the reflective layer 143,
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a cap layer, covering the reflective layer, wherein the second top surface of the substrate is not covered by the protective layer, the reflective layer and the cap layer.
Oh (see, e.g., FIG. 3), on the other hand, teaches a cap layer 37, covering the reflective layer 35a, 35b, 35ab for the purpose of preventing damage to the underlying reflective layers (pg 9, para 2, para 3).
Furthermore, the combination of Kim/Oh teaches that the second top surface e.g., exposed top surface of 110 (per teaching of Kim) of the substrate 110 (per teaching of Kim) is not covered by the protective layer 141 (per teaching of Kim), the reflective layer 143 (per teaching of Kim) and the cap layer 37 (per teaching of Oh). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cap layer of Oh to cover the reflective layer of Kim for the purpose of preventing damage to the underlying reflective layers (pg 9, para 3).

Regarding claim 4, the combination of Kim (see, e.g., FIG. 3, FIG. 10B) / Oh (see, e.g., FIG. 3) teaches that the reflective layer 143 (per the teaching of Kim) and the cap layer 37 (per the teaching of Oh) cover the first top surface e.g., top surface of 110 occupied by 140 (per the teaching of Kim) of the substrate 110 (per the teaching of Kim).

Regarding claim 5, Oh (see, e.g., FIG. 3) teaches that an outer edge of the cap layer 37 is aligned with an outer edge of the reflective layer 35a, 35b, 35ab (pg 9, para 2, para 3). Therefore, the combination of Kim (see, e.g., FIG. 3, FIG. 10B) / Oh (see, e.g., FIG. 3) teaches that an outer edge of the cap layer 37 (per the teaching of Oh) is aligned with an outer edge of the reflective layer 143 (per the teaching of Kim).

Regarding claim 6, Oh (see, e.g., FIG. 3) teaches that the cap layer 37 covers an outer edge of the reflective layer 35a, 35b, 35ab (pg 9, para 2, para 3). Therefore, the combination of Kim (see, e.g., FIG. 3, FIG. 10B) / Oh (see, e.g., FIG. 3) teaches that the cap layer 37 (per the teaching of Oh) covers an outer edge of the reflective layer 143 (per the teaching of Kim).

Regarding claim 10, Kim (see, e.g., FIG. 3, FIG. 10B) teaches the first semiconductor layer 121 comprises a first mesa e.g., upper horizontal mesa and a second mesa e.g., lower horizontal mesa, and the second mesa e.g., lower horizontal mesa is more close to the sidewall of the substrate 110 than the first mesa e.g., upper horizontal mesa to the sidewall of the substrate 110.

Regarding claim 11, the combination of Kim (see, e.g., FIG. 3, FIG. 10B) / Oh (see, e.g., FIG. 3) teaches that the cap layer 37 (per the teaching of Oh) covers the first top surface e.g., top surface of 110 occupied by 140 (per the teaching of Kim) of the substrate 110 (per the teaching of Kim).

Regarding claim 12, Kim (see, e.g., FIG. 3, FIG. 10B) teaches that an outer edge of the reflective layer 143 is aligned with an outer edge of the second mesa e.g., lower horizontal mesa.

Regarding claim 13, Kim (see, e.g., FIG. 3, FIG. 10B) teaches an outer edge of the reflective layer 143 is separated e.g., by 141 from an outer edge of the second mesa e.g., lower horizontal mesa.




Allowable Subject Matter
Claims 14-19 are allowed.
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the applied prior art neither anticipates nor renders obvious the claimed light-emitting device comprising a cap layer, covering the protective layer and the first top surface of the substrate, and the second top surface of the substrate is not covered by the cap layer.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2017/0108173; see, e.g., FIG. 16, FIG. 37B) teaches a substrate 110, comprising a sidewall, a first top surface e.g., top surface of 110 adjacent to 121 and a second top surface e.g., top surface of 110 at L1, wherein the second top surface e.g., top surface of 110 at L1 is closer to the sidewall of the substrate 110 than the first top surface e.g., top surface of 110 adjacent to 121 to the sidewall of the substrate 110 (Para 0094, Para 0096); a semiconductor stack 120 formed on the substrate 110, the semiconductor stack 120 comprising a first semiconductor layer 121, an active layer 123 and a second semiconductor layer 125 (Para 0209-Para 0211); a dicing street L1 surrounding the semiconductor stack 120 and exposing the first top surface e.g., top surface of 110 adjacent to 121 and the second top surface e.g., top surface of 110 at L1 of the substrate 110 (Para 0221); a protective layer e.g., interface layer (not shown) covering the semiconductor stack 120, the first top surface e.g., top surface of 110 adjacent to 121 of the substrate 110 and the second top surface e.g., top surface of 110 at L1 of the substrate 110 (Para 0027, Para 0031, Para 0171, Para 0214);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817